Interim Decision #2171

rb.R OF ARTEAGA-GODOY

In Visa Petition Proceedings
A-19780667
Decided by Board October 27, 1972
Absent a showing that petitioner was aware of the derogatory evidence which
formed the basis for denial of her visa petition, the Board of Immigration
Appeals remanded the case to the District Director for further proceedings in
order that petitioner be advised of such evidence and offered an opportunity
to rebut it and to present evidence in her behalf, as provided by 8 CFR
I03.2(b)(2).*
ON REHALFOF BENEFICIARY: R. L Pachefsky, Esquire
Brady, Pachefsky & Sullivan
606 West Wisconsin Avenue
Milwaukee, Wisconsin 53203

This is an appeal from the District Director's order dated
August 31, 1972, denying a United States citizen's visa petition to
accord the beneficiary immediate relative status as her husband
under section 201(b) of the Immigration and Nationality Act. For
the reasons stated below, the record will be remanded to the
District Director for further proceedings.
We are met at the outset with a jurisdictional question. The
notice of appeal, which is signed by counsel, appears to have been
filed in behalf of the beneficiary alone. There is no notice of appeal
by or in behalf of the petitioner. The regulation, 8 CFR 204.1(a),
refers only to the petitioner's right to appeal to this Board. Under
comparable circumstances, we have held that only the petitioning
spouse, and not counsel for the beneficiary, has the right of appeal,
Matter of C—, 9 L & N. Dee. 547 (BIA, 1962), Matter of Kurys, 11 L
& N. Dec. 315 (BIA, 1965). There has been no definitive decision in
the courts on whether the beneficiary of a visa petition has
standing to challenge its denial? Recent decisions of the Supreme
* See also, Matter of Holmes, Interim Decision No. 2274 (BIA, 1974).
See Pacheco-Pereira v. INS, 342 F.2d 422 (C.A. 1, 1965); Ham Sin v. Esperdy,
F Sapp_ 903 (S.D.N.Y., 1965).

226

Interim Decision #2171
Court have taken a more expansive view of standing. 2 Since we
conclude that the District Director erred, to avoid any jurisdictional issue we shall take the case on certification under 8 CFR
3.1(c).
The visa petition, filed May 30, 1972, recites that the petitioner,
Luz Minerva Arteaga, is a citizen of the United States by birth in
Puerto Rico on September 25, 1945; that she married the beneficiary, a Mexican native, on May 23, 1972; and that neither was
previously married. The file contains a report of investigation
dated August 28, 1972, made by a Service investigator. It asserts,
,

among other things, that the beneficiary last entered the United

States without inspection on December 15, 1971; that on May 3,
1972 he was found deportable and granted voluntary departure,
extended to June 2, 1972; that on June 23, 1972, in sworn, testimony
before an immigration examiner, petitioner stated she had never
been previously married and that to the best of her knowledge the
beneficiary was never married before. A transcript of that sworn
statement does not appear in the record.
The investigative report recites that on August 4, 1972 the
superintendent of beneficiary's employer' was interviewed; that
the employment records reflect that the beneficiary was employed
there from January 3, 1972 to May 29, 1972; and that he was

married and had three children living in Mexico, and claimed five
exemptions for income tax purposes. The superintendent told the
Service investigator that when he quit on May 29, 1972, the
beneficiary said he was returning to Mexico.
Continuing, the investigative report recites an interview on
August 21, 1972 with a payroll supervisor at the beneficiary's
former place of employment in 1970 and 1971. The employment
record, according to the investigative report, reflects beneficiary's
marital status as married, gives his wife's name as Guadalupe
Martinez-Arteaga, refers to three children, gives Mexico as the
address of his wife and children, and reveals a claim of five
exemptions for income tax purposes.
An interview on August 25, 1972, recited in the investigative
report, reflects that the beneficiary's application for medical insurance on February 29, 1972 shows him as married, states that his
wife is Guadalupe, born June 7, 1951, and that he has three

children, all residing at 651 West Bruce Street, Milwaukee, Wisconsin. (We note that that is the petitioner's address.) The investigative report also reflects that a record of beneficiary's arrest in 1970
gives his marital status as married.
2 See Flast v. Cohen, 392 U.S. 83 (1968); Association of Data Processing Service
Organizations v. Camp, 397 U.S. 150 (1970); Barlow v. Collins, 397 U.S. 159 (1970).

227

Interim Decision #2171
The record contains a letter dated August 30, 1972 from the
beneficiary's health insurance carrier, enclosing a copy of his
application dated February 29, 1972. The latter states that the
beneficiary's spouse is Guadalupe, born June 7, 1951, and recites
the names of two children under the age of 19.
In his decision dated August 81, 1972, denying the visa petition,
the District Director relied on the facts recited in the investigative
report and the records disclosed therein. The record contains no
indication that, following her interview on June 23, 1972, the
petitioner was ever confronted with the information and evidence
uncovered by the subsequent investigation and given an opportunity to rebut it. Quite the contrary, it is clear from the sequence of

events that no attempt was made to bring this derogatory information to the petitioner's attention before the District Director
made his decision.
8 CFR 103.2(b)(2) provides, in pertinent part, as follows:
Inspection of evidence. An applicant or petitioner shall be permitted to inspect
the record of proceedings which constitutes the basis for the decision, except as
hereinafter provided. If the decision will be adverse to the applicant or petitioner on the basis of derogatory evidence considered by the Service and of
which the applicant or petitioner is unaware, he shall be advised thereof and
offered an opportunity to rebut it and present evidence in his behalf before the

decision is rendered, except that classified evidence shall not be made available
to him. Any explanation, rebuttal, or evidence presented by or in behalf of the
applicant or petitioner shall be included in the record of proceeding.

There is nothing in the record to indicate that the petitioner was
aware of the evidence impugning the beneficiary's capacity to
contract a valid marriage with her. While the evidence of a prior
undissolved marriage may have seemed overwhelming to the
District Director, it is conceivable that the petitioner, if confronted
with the derogatory information, might have come forward with
some evidence by way of explanation or rebuttal_ At any rate, the

regulations require that she be given that opportunity, and the
demands of due process would appear to be satisfied with no less.
We shall, therefore, remand the case to the District Director for
further proceedings.
ORDER: The record is remanded to the District Director for
further proceedings consistent with this opinion.

228

